STATON, Judge,
concurring.
I concur with Judge Garrard’s analysis of the procedural action taken. However, the entry by the trial court leaves so much in doubt regarding the remaining issues that any other procedural analysis under Indiana Rules of Procedure would be highly unlikely. Although a considerable amount of time had passed before any action was taken by the plaintiff, the trial court is the primary mover to clear its dockets in an unmistakable fashion. *106Therefore, Navarro should be allowed to proceed with his claim.